ACCEPTED
                                                                                   14-14-00865-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             10/2/2015 12:41:35 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                    CASE NO. 14-14-00865-CV
                   _____________________________
                                                                 FILED IN
                               IN THE                     14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                FOURTEENTH COURT OF APPEALS               10/2/2015 12:41:35 PM
                                                          CHRISTOPHER A. PRINE
                         AT HOUSTON, TEXAS                         Clerk
                   _____________________________

       CORESLAB STRUCTURES (TEXAS) INC., Appellant

                                  V.

        SCOTTSDALE INSURANCE COMPANY, Appellee
                  ______________________________

On Appeal from the 55th Judicial District Court of Harris County, Texas
    Cause No. 2010-55665A, the Hon. Jeff Shadwick, Presiding
              ________________________________

            UNOPPOSED MOTION TO REINSTATE
              ________________________________

                                Chester J. Makowski
                                Texas State Bar No. 12852950
                                Email: makowski@pkmtexas.com
                                Attorney-in-Charge

                                C. Scott Kinzel
                                State Bar No. 00785499
                                Email: kinzel@pkmtexas.com

                                PLAVNICKY KINZEL & MAKOWSKI LLP
                                5300 Memorial Drive, Suite 675
                                Houston, Texas 77007
                                Telephone: 713- 658-1111
                                Facsimile: 713- 658-8253

                                ATTORNEYS FOR APPELLANT
                                CORESLAB STRUCTURES (TEXAS) INC.
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      By an order dated August 27, 2015, this Court abated the appeal “so that the

trial court may clarify whether the summary judgment is final.” Order of August

27, 2015, p. 3.

      On September 4, 2015, Judge Jeff Shadwick signed his order of clarification.

      On October 1, 2015, the supplemental record was filed with the Court of

Appeals.

      Therefore, in accordance with this Court’s order of August 27, 2015,

Coreslab moves that the case be reinstated.

      The undersigned has conferred with counsel for the Appellee, Robert

Dubose, who indicated that he is not opposed to this motion.

                                      Respectfully submitted,

                                      /s/ Chester J. Makowski
                                      Chester J. Makowski
                                      Texas State Bar No. 12852950
                                      Email: makowski@pkmtexas.com
                                      Attorney-in-Charge

                                      C. Scott Kinzel
                                      State Bar No. 00785499
                                      Email: kinzel@pkmtexas.com

                                      PLAVNICKY KINZEL & MAKOWSKI LLP
                                      5300 Memorial Drive, Suite 675
                                      Houston, Texas 77007
                                      Telephone: 713-658-1111
                                      Facsimile: 713-658-8253


                                    Page 2 of 3
                                        ATTORNEYS FOR APPELLANT
                                        CORESLAB STRUCTURES (TEXAS)
                                        INC.




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of October, 2015 a true and correct copy

of the foregoing was forwarded to counsel of record using the eFileTexas.gov

electronic filing system, which will send notification of filing to:

                              Mr. Robert Dubose
                      ALEXANDER, DUBOSE & TOWNSEND, LLP
                              1844 Harvard Street
                             Houston, Texas 77008

                                  Ms. Peri Alkas
                              PHELPS & DUNBAR, LLP
                                 One Allen Center
                            500 Dallas Street, Suite 1300
                              Houston, Texas 77002


                                 /s/ Chester J. Makowski
                                 OF PLAVNICKY KINZEL & MAKOWSKI LLP




                                      Page 3 of 3